The Chancellor.
That courts of equity have jurisdiction in cases for partition, where the facts are like those here presented, is well settled.
The demurrer here being to the whole discovery and relief, cannot be sustained; the demurrer must, therefore, be overruled.
*253As to the injunction, I have had some doubt whether the defendant, Lane, should not be permitted to sell whatever interest the estate may have in the premises; but as the amount of the interest of the several parties is disputed, it being alledged in the bill that the heirs of Wheeler are in fact entitled to but o'ne-third of the premises, and the defendant, Lane, proposing to sell one half, a sale would further embarrass tho title, and I think the injunction should be retained until those rights are ascertained arid settled.
Demurrer overruled and injunction retained.